United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sullivan, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1118
Issued: August 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2015 appellant, through counsel, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) merit decision dated November 12, 2014. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability and is entitled to compensation for wage loss from August 15 to
November 3, 2014.
FACTUAL HISTORY
Appellant, a 61-year-old mail carrier, fell on December 10, 2007 and filed a claim for
benefits on December 13, 2007. The claim was accepted for bilateral shoulder and upper arm
1

5 U.S.C. § 8101 et seq.

sprain, bilateral shoulder and upper arm contusion, bilateral wrist sprain, bilateral wrist
contusion, bilateral hand sprain, and bilateral finger contusion. Appellant underwent authorized
bilateral shoulder arthroscopic subacromial decompressions in 2012 and she missed work for
intermittent periods. She accepted a modified light-duty position on December 16, 2013.
Appellant submitted numerous CA-7 forms requesting compensation for wage loss from
August 15 to November 3, 2014.
By letter to appellant dated September 10, 2014, OWCP requested additional factual and
medical evidence to show disability for work, including medical documentation to establish
medical treatment or that she was unable to work as a result of her work injury for the dates
claimed. It noted that it had not received any medical documentation to support the claimed
periods of disability. OWCP advised appellant that she had 30 days to submit the requested
information.
In a brief medical note dated August 6, 2013, Dr. Anthony Miniaci, a specialist in
orthopedic surgery, stated that he was treating appellant for bilateral shoulder issues. Appellant
also submitted a Form CA-17 dated August 13, 2014 from Dr. Miniaci in which he indicated that
appellant was off work and unable to return because of a rotator cuff injury. Neither of these
reports discussed whether appellant was disabled due to her accepted conditions for the periods
claimed.
By decision dated November 12, 2014, OWCP denied appellant’s claim for
compensation for wage loss from August 15 to November 3, 2014.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.2 When an employee, who is disabled from the job he or she held when
injured on account of employment-related residuals, returns to a light-duty position or the
medical evidence establishes that light duty can be performed, the employee has the burden to
establish by the weight of reliable, probative, and substantial evidence a recurrence of disability.
As part of this burden of proof, the employee must show either a change in the nature and extent
of the injury-related condition, or a change in the nature and extent of the light-duty
requirements.3
The Board has long held that whether a particular injury causes an employee disability
for employment is a medical question which must be resolved by competent medical evidence.4

2

20 C.F.R. § 10.5(x).

3

Terry R. Hedman, 38 ECAB 222 (1986).

4

See Donald E. Ewals, 51 ECAB 428 (2000).

2

ANALYSIS
OWCP accepted appellant’s claim and requested that appellant submit medical evidence
to support the period of disability claimed. Appellant did not provide a probative rationalized
medical opinion that she was disabled for work because of her accepted conditions between
August 15 and November 3, 2014.5
To establish entitlement to compensation, an employee must provide medical evidence
that a disability from work resulted from the employment injury.6 The Board will not require
OWCP to pay compensation for disability in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify his or her disability and entitlement to compensation.7
Whether a claimant’s disability is related to an accepted condition is a medical question which
must be answered by a physician with a complete and accurate factual and medical history. The
physician must state that the disability is causally related to employment factors and support that
conclusion with sound medical reasoning.8 There is no such evidence in this case.
The only medical reports which described her conditions were the August 6, 2014
summary note and an August 13, 2015 form report from Dr. Miniaci. Dr. Miniaci indicated only
that he was treating appellant for bilateral shoulder issues and that she was off work and unable
to work due to a rotator cuff injury. He did not provide a medical opinion explaining how her
accepted bilateral shoulder condition caused disability during the period claimed.9 Appellant has
thus failed to submit such evidence which would indicate that her accepted conditions caused
any wage loss for any periods.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability causally related to her accepted injury and was entitled to compensation
for wage loss from August 15 to November 3, 2014.

5

William C. Thomas, 45 ECAB 591 (1994).

6

Supra note 4.

7

Paul E. Thams, 56 ECAB 503 (2005).

8

Howard A. Williams, 45 ECAB 853 (1994).

9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the November 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

